Citation Nr: 1039434	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  04-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death as a result of exposure to ionizing radiation, Agent 
Orange, or other chemicals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.W.




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to January 
1968.  The Veteran died in November 1980.  The appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant testified at 
a RO hearing in September 2004.  The appellant testified before 
the undersigned at a videoconference hearing in November 2006 and 
in August 2010.  

The issue on appeal was previously before the Board in January 
2007 when it was remanded for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.  


REMAND

The appellant has claimed, in pertinent part, that the cause of 
the Veteran's death was due to exposure to ionizing radiation 
while working on missiles in the military.  The Veteran died in 
November 1980.  The death certificate lists the immediate cause 
of death as pneumonia which was due to or a consequence of a 
pulmonary embolus which was due to or a consequence of malignant 
melanoma.  Skin cancer is defined as a radiogenic disease under 
38 C.F.R. § 3.311(b)(iii) and the examiner who conducted the 
March 2010 VA examination wrote that malignant melanoma is the 
most serious form of skin cancer.  

When there is evidence that a Veteran has a radiogenic disease, 
38 C.F.R. § 3.311 sets out specific requirements for the 
development of evidence.  The regulations require that the RO 
obtain radiation dose data from the Department of Defense and 
refer the claim to the VA Under Secretary for Benefits.  38 
C.F.R. § 3.311(a)(2), (b).   

Associated with the claims file is a November 2005 Memorandum 
from the Department of the Air Force.  The document indicates 
that the Air Force Safety Center reviewed its records pertaining 
to the Veteran and those of similarly exposed personnel with 
common duty specialty codes and periods of exposure.  It was 
written that a ballistic missile technician should not have 
performed duties that would entail significant exposures to 
weapon intrinsic radiation or radioactive material.  It was 
concluded that a significant dose should not have been received 
by the Veteran.  

The Board finds that, while the November 2005 document does not 
indicate the Veteran had "significant" exposure to radiation 
and radioactive material, the document also does not demonstrate 
that the Veteran had no exposure to radiation.  The Board's 
reading of the document in the light most favorable to the 
claimant is that the Veteran had, at least, minimal exposure.  

As the Veteran has a radiogenic disease and as there is at least 
some evidence of his possible exposure to radiation, the Board 
finds that the development set out under 38 C.F.R. § 3.311 must 
be completed to the extent possible.  

In a statement which was received in May 2010, the appellant 
wrote that VA did not afford Dr. C. a chance to clarify his 
opinion and provide a rationale for that opinion.  As the issue 
on appeal is being remanded, the RO should inform the appellant 
that she has the opportunity to submit any additional evidence 
she desires to include a more complete statement from Dr. C.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and inform her that 
she may submit any additional pertinent 
evidence she would like, to include 
submission of additional evidence from Dr. C. 

2.  Develop the claim in accordance with 38 
C.F.R. § 3.311 to include obtaining a dose 
estimate with regard to the Veteran's 
performing military duties involving missile 
maintenance.  The RO is directed to the 
November 2005 Memorandum from the Department 
of the Air Force which indicates the Veteran 
may have had some sort of exposure to 
radiation.  

3.  If the above-requested development 
results in a positive dose estimate, the 
RO/AMC shall refer the claim to the Under 
Secretary for Benefits for consideration 
under 38 C.F.R. § 3.311(c).

4.  The RO/AMC should then review the claims 
file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

5.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

